Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered. 
Response to arguments
No claim has been amended. Claims 1-15 have been cancelled. Claim 32 has been added. Therefore, claims 16-32 are pending. 
Claims 16-32 are rejected under SHALEV, US pat.No 20170024945 in view of Harper US pat.No  20150302394 in further view of Hart, US pat.No 20080215887.   
Claim Objections
Claim 26 is objected to because of the following informalities: As to claim 26, It is not clear where the preamble ends. The line of demarcation is not clear between the preamble and the body of the claim.  Appropriate correction is required.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-32 are rejected under 35 U.S.C 103 as being unpatentable over SHALEV, US pat.No 20170024945 in view of Harper US pat.No  20150302394 in further view of Hart, US pat.No 20080215887.  
Claims 16, 26 SHALEV discloses a method in a system (See Shalev, abstract; each one of the plurality of user profiles is associated with a unique identifier of one of the plurality of users and defining access credentials of a respective the user to each of a plurality of gates, a central unit having at least one processor and an access manager module executed by the processor) which comprises: 
at least one portable data carrier, (See Shalev, [0059]; the client modules 217, for instance applications, such as Android, iOS, Windows Phone, Blackberry OS and/or FireOS applications, are installed on mobile devices such as smartphone, Smartwatches and tablets and receive messages from the central unit 201, optionally based on the unique identifier of the respective user as extracted from the user profile.)
an authentication server and a plurality of service provider systems, each service provider system 
including at least one reading device and a service provider unit, (See Shalev, [0031]; central server for authentication. [0005]; a plurality of gates control units each having: a reader to identify a unique identifier of one of the plurality of users, a network interface for transmitting the unique identifier to the central unit via a computer network and to receive from the central unit a message indicative of approving or rejecting 
wherein the authentication server is arranged to communicate with each of the plurality of service provider systems, (See Shalev, [ 0031]; The user identifier may be locally matched against data in a local database for authentication and/or forwarded to a central server for authentication using the respective user profile. The user profile may be updated by the operator. Optionally a log of the given credentials and access requests is kept per user. See also [0041];a plurality of users to a plurality of different and separated areas by using a plurality of gate control units to control various access control gates such as car gates and pedestrian gates based on readings from reader(s), according to some embodiments of the present invention.)
wherein the reading devices are provided to read out an application identity from portable data carriers, and wherein the service provider unit is provided to check an authorization in the service provider system by means of a read-out application identity, (See Shalev, [0005]; a reader to identify a unique identifier of one of the plurality of users, a network interface for transmitting the unique identifier to the central unit via a computer network and to receive from the central unit a message indicative of approving or rejecting an access of a user identified with the unique identifier to a physical location associated with respective the gate control unit, and a gate controller adapted to instruct an opening of at least one of the plurality of gates based on an analysis of the message.) the method comprising the steps:
Shalev does not appear to explicitly disclose requesting from the data carrier an authentication information item comprising a safety identity of the data carrier by a reading device of a service provider system within the plurality of service provider systems;  
However, Harper discloses requesting from the data carrier an authentication information item comprising a safety identity of the data carrier by a reading device of a service provider system within the plurality of service provider systems;  (See Harper [0062] [0063] [0066] [0071]; requesting a piece of authentication 
 Shalev, Harper and Hart are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the  invention of  Shalev  and Hart with the teaching of Harper to include the request by the reading unit  because it would have allowed to user to initiate a secure request.

The combination of Shalev and Harper does not appear to explicitly disclose relaying the authentication information item by the reading device to the authentication server;
authenticating the data carrier by the authentication server on the basis of the authentication information item; 
establishing an application identity associated with the data carrier in the service provider system by the authentication server with the help of the security identity; 
and transmitting the established application identity associated with the data carrier to the reading device of the service provider system.  
However, Hart discloses relaying the authentication information item by the reading device to the authentication server; (See Hart, [0014], [0016]; the authentication server receives the  authentication information from the reader)
authenticating the data carrier by the authentication server on the basis of the authentication information item; (See Hart, [0014];  attempts to authenticate the data card by using the authentication information received )
establishing an application identity associated with the data carrier in the service provider system by the authentication server with the help of the security identity; (See Hart, [0040]; the authentication information is stored with the authentication server or at another remote location. In many embodiments, a portion of the information extracted from a data card by a data card reader is provided to the authentication server in the clear and at least part of this information (such as a portion of a Primary Access Number (PAN)) is used to index information concerning the data  )
and transmitting the established application identity associated with the data carrier to the reading device of the service provider system.  (See  Hart, [0048]; the reader then transmits a challenge to the authentication server. The authentication server decrypts (614) the reader's challenge and formulates an encrypted response. The authentication server then sends the formulated response to the reader. The reader validates the response)
Shalev, Harper and Hart are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shalev and Harper with the teaching of Hart to include the request  initiated by the card data because it would have allowed  only authorize user to access the system. 

Claim 17, the combination of  Shalev, Harper and Hart  discloses the method according to claim 16, wherein in the step of establishing, the application identity of the data carrier is selected in the service provider system from a plurality of application identities. (See Harper, [0027]; transaction identifiers )
 Shalev, Harper and Hart are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the  invention of  Shalev  and Hart with the teaching of Harper to include the request by the reading unit  because it would have allowed to user to initiate a secure request.

Claim 18, the combination of  Shalev, Harper and Hart  discloses the method according to claim 16, wherein the established application identity is fixedly associated with the data carrier for the service provider system in the authentication server. (See Harper, [0018];in at least one embodiment, the 
 Shalev, Harper and Hart are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the  invention of  Shalev and Hart with the teaching of Harper to include the request by the reading unit  because it would have allowed to user to initiate a secure request.
Claim 19, the combination of  Shalev, Harper and Hart  discloses the method according to claim 16, wherein the established application identity is dynamically selected with the data carrier for the service provider system in the authentication server from a plurality of application identities available for the service provider system. (See Harper, [0027]; transaction identifiers )  
 Shalev, Harper and Hart are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the  invention of  Shalev  and Hart with the teaching of Harper to include the request by the reading unit  because it would have allowed to user to initiate a secure request.
Claim 20, the combination of  Shalev, Harper and Hart  discloses the method according to claim 19, wherein to the plurality of application identities available for the service provider system and of which it is dynamically selected from, identical authorizations are assigned in the service provider system. (See Harper, [0058]; to the acquiring transaction service 330 for communication to access points 202 and vendors or card issuers via their own authorization systems 410)
 Shalev, Harper and Hart are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the  invention of  Shalev  and Hart with the teaching of Harper to include the request by the reading unit  because it would have allowed to user to initiate a secure request.
Claim 21, the combination of  Shalev, Harper and Hart  discloses the method according to claim 16, 
 Claim 22, the combination of  Shalev, Harper and Hart  discloses the method according to claim 16, wherein the portable data carrier is identifiable in the service provider system only by the application identity. (See Shalev, [0031])
Claim 23, the combination of  Shalev, Harper and Hart  discloses method according to claim 16, wherein the portable data carrier comprises only the security identity as an identity of the data carrier for the  authentication server and is employable by a plurality of application identities, which are transmittable by the authentication server and associated with the data carrier, in the plurality of service provider systems. (See Shalev, [0031])
Claim 24, the combination of  Shalev, Harper and Hart  discloses the method according to claim 16, wherein the data carrier is equipped with a data-carrier management marking which encodes a data-carrier management information item and which is capable of being read out contactlessly by means of a portable end device of a user of the system, wherein the data carrier is managed on the authentication server in advance with the following steps: (See Harper, [0020]; the stored-value card identifier may be encoded to a magnetic strip, bar code, a series of numerals, a series of letters, or a combination thereof. In one embodiment, the stored-value card 100, 101 may also be fashioned with a personal identification number, or PIN, to be entered during the course of the transaction, that corresponds to the stored-value card identifier 111 and allows access and/or use of the stored-value card account.)
contactlessly reading out the data-carrier management marking by means of a portable end device and transmitting to the authentication server the data-carrier management information items encoded in the data-carrier management marking; (See Shalev, [0031].)

 Shalev, Harper and Hart are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the  invention of  Shalev  and Hart with the teaching of Harper to include the request by the reading unit  because it would have allowed to user to initiate a secure request.
Claim 25, the combination of  Shalev, Harper and Hart  discloses the method according to claim 16, wherein a management of the data carrier on the authentication server comprises: associating at least one service provider system from the plurality of the service provider systems with the data carrier. (See Shalev, [0005] ) Claim 27, the combination of  Shalev, Harper and Hart  discloses the authentication server according to claim 26, wherein the authentication server is devised to store and manage the security identity for the at least one data carrier together with data-carrier management information item as well as to support a method comprising: requesting from the data carrier an authentication information item comprising a safety identity of the data carrier by a reading device of the service provider; (see Harper, [0062] [0063] [0066] [0071];  requesting a piece of authentication information (a card identification information, BIN number) comprising the security information of the account’s associated carrier by the reading device of the service provider.)
supplying the authentication information item by the data carrier to the reading device; ( See Har, [0014] and [0048]) 
relaying the authentication information item by the reading device to the authentication server. (See Har, [0014] and [0048])
 Shalev, Harper and Hart are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing 
Claim 28, as to claim 28, the claim is rejected under the same rationale as claim 16. See the rejection of claim 16 above.  A system, comprising at least one portable data carrier, the authentication server according to claim 26 as well as at least one reading device of at least one service provider coupleable with the authentication server via a communication network, wherein the data carrier is devised to communicate contactlessly with the reading device and comprises a security markings capable of being read out contactlessly on the part of the reading device as well as a data-carrier management markings capable of being read out contactlessly by means of a portable end device. (See Shalev, [0031])
 Shalev, Harper and Hart are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the  invention of  Shalev  and Hart with the teaching of Harper to include the request by the reading unit  because it would have allowed to user to initiate a secure request.
Claim 29, the combination of  Shalev, Harper and Hart  discloses the system according to claim 26, wherein the safety marking of the data carrier is configured as an RFID transponder, preferably as an NFC transponder or as an UHF transponder. (See Shalev, [ 0029]) 
Claim 30, the combination of  Shalev and Harper discloses the system according to claim 26, wherein the data management marking is configured as an marking capable of being read out optically, preferably as a bar code, particularly preferably as a QR code. (See Shalev, [0045])
Claim 31, the combination of Shalev and Harper discloses the method according to claim 16, wherein the established application identity associated with the data carrier in the service provider system is different from application identities associated with the data carrier in other service provider systems of the plurality of service provider systems. (See Shalev, [0005]; each one of the plurality of user profiles is associated 
Claim 32. As to claim 32, the claim is rejected under the same rationale as claim 16. See the rejection of claim 16 above.  establishing an application identity associated with the data carrier in the service provider system by the authentication server with the help of the security identity, said establishing the application identity comprising selecting the application identity in the service provider system from a plurality of application identities and fixedly associating the application identity with the data carrier; (See Hart, [0014], [0022], [0048]) 
transmitting the established application identity associated with the data carrier to the reading device of the service provider system; (See Hart, [0014], [0022], [0048]) 
and authenticating the data carrier by the reading device on the basis of the established application identity. (See Hart, [0014], [0022], [0048]) 
                                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pitroda, US pat.No 9471914.
Sharifi Mehr, US pat.No 9230254.
Davis, US pat.No 20120036575.
Osuki, US pat.No 10032013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 5/12/2021

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438